MOSCOWITZ, District Judge.
This is a motion for the reargument of a motion decided June 20, 1941, D.C., 39 F.Supp. 630.
On the reargument there has been submitted a letter from the State Department which contains the following: “I shall appreciate it if at the earliest possible moment you will instruct the appropriate United States Attorney to appear in the proceedings against this vessel in the United States District Court for the Southern District of New York, and present to the Court the enclosed certified copy of the note of August 8, 1941 of the Greek Minister at Washington with its enclosures, and to state to the Court that the Department after a consideration of the note and its accompanying documents accepts as true the statements of fact contained in the Greek Minister’s note of May 16, 1941 referred to above.”
It therefore appears that the State Department accepts as true the statements of fact contained in the Greek Minister’s note of May 16, 1941. The ruling in the case of Sullivan v. State of Sao Paulo, D.C., 36 F.Supp. 503, affirmed by the United States Circuit Court of Appeals for the Second Circuit, 122 F.2d 355, on August 4, 1941, will therefore apply here.
*925Motion to reargue is granted and the original motion to dismiss the libel upon the ground of sovereign immunity is granted.
Settle order on notice.